DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss the appeal for want of prosecution. Plaintiff filed his Complaint on January 29, 2010. A case management conference was scheduled for March 17, 2010, at 2:15 p. m. Plaintiff was not available at any of the telephone numbers provided. On March 17, 2010, a letter was sent by the court to Plaintiff, stating that Plaintiff must notify the court, in writing, by March 31, 2010, if he wished to continue the appeal. Plaintiff was instructed to explain why he was not available for the March 17, 2010, case management conference. He was also instructed to provide a copy of his response to Defendant.
On March 22, 2010, the court received an envelope addressed to "Oregon Tax Magistrate." The address on the envelope was the court's mailing address, but the documents appeared to have been delivered to the court's physical address. On the envelope was a hand written note: "HAND DELIVERED 11:53 PDT." There was also the signature of an alleged witness. There was no date indicated as to when the documents were hand delivered.
The documents contained in the envelope were not responsive to the court's March 17, 2010, letter. Additionally, there was no indication that Plaintiff served Defendant with copies of *Page 2 
his recent submission of documents to the court. The court's March 17, 2010, letter instructed Plaintiff to serve Defendant with his response. Service is required by the court's rules. TCR-MD 5, TCR 9 C.
On March 23, 2010, the court issued a Journal Entry which stated that it was unclear to the court if Plaintiff intended the documents received by the court on March 22, 2010, to be his response to the court's March 17, 2010, letter. The court also stated that those documents did not address the instructions contained in that letter.
The court further stated in the Journal Entry that if Plaintiff did not respond appropriately to the court's March 17, 2010, letter by April 2, 2010, the case would be dismissed.
As of this date, the court has not received any further communication from Plaintiff. The court concludes the appeal should be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Dan Robinsonon April 14, 2010. The court filed and entered this Decisionon April 14, 2010. *Page 1